Citation Nr: 1713553	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar strain, rated initially as 10 percent disabling and as 20 percent disabling from January 21, 2015.

2.  Entitlement to an increased rating for chronic cervical strain, rated initially as noncompensable and as 20 percent disabling from January 21, 2015.  

3.  Entitlement to an initial compensable rating for right knee chondromalacia. 

4.  Entitlement to an initial compensable rating for left knee chondromalacia. 

5.  Entitlement to an initial compensable rating for benign proximal vertigo.

6.  Entitlement to an initial compensable rating for headaches.

7.  Entitlement to an initial compensable rating for erectile dysfunction.

8.  Entitlement to an effective date prior to January 21, 2015, for the award of service connection for radiculopathy of the left upper extremity.

9.  Entitlement to an effective date prior to January 21, 2015, for the award of service connection for radiculopathy of the left lower extremity.

10.  Entitlement to an effective date prior to January 21, 2015, for the award of service connection for limitation of flexion of the bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to May 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and the Appeals Management Center (AMC).  The June 2010 decision granted service connection for chronic lumbar strain, assigning a 10 percent rating effective May 20, 2006; and granted service connection for benign positional vertigo, erectile dysfunction, headaches, chondromalacia of the bilateral knees, and chronic cervical strain, assigning noncompensable (zero percent) ratings also effective May 20, 2006.  The March 2015 granted service connection for radiculopathy of left upper extremity, left lower extremity, and limitation of flexion of the bilateral knees, each with an effective date of January 21, 2015.

The March 2015 rating decision also increased the ratings for the chronic lumbar strain and chronic cervical strain to 20 percent, effective January 21, 2015.  These increases constitute partial grants of the benefits sought on appeal, and the issues therefore remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the increased rating claims for further development in July 2014.  The AOJ was instructed to obtain VA treatment records and obtain VA medical opinions on the severity of the Veteran's lumbar, cervical, and chondromalacia disabilities.  Treatment records have since been associated with the claims file and the Veteran had VA examinations in January 2015.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of whether clear and unmistakable error (CUE) was committed in a March 2015 rating decision, which granted service connection for radiculopathy of the left lower extremity as secondary to service-connected chronic lumbar strain, has been raised by the record.  Service connection was granted on the basis of a January 2015 VA examination; however, the Veteran reported and was found to have radicular symptoms in the right lower extremity.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of an increased ratings for headaches, the lumbar spine, cervical spine and bilateral knees and earlier effective dates for radiculopathy of the left upper extremity, radiculopathy of the left lower extremity, and limitation of flexion of the bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's benign proximal vertigo has more nearly approximated occasional dizziness, without evidence of staggering.

2.  The Veteran does not have deformity of the penis as part of his erectile dysfunction.


CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for an initial 10 percent disability rating for benign proximal vertigo have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87, Diagnostic Codes 6299-6204 (2016).

2.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in May 2006, prior to the adjudication of the service connection claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's claims for higher initial ratings are downstream issues, which were initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to the initial rating claims.  
                                                                                                                                                                                                                                                                                                                             
The record nevertheless establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claims. 

The Veteran underwent VA examinations in May 2009, May 2011, and January 2015 to obtain medical evidence regarding the nature and severity of the disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the severity of the disabilities.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the increased rating claims, aside from the claim for an increased rating for headaches, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

III.  Benign Proximal Vertigo

The Veteran's benign proximal vertigo is rated under Diagnostic Codes 6299-6204.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  Here, the hyphenated diagnostic code indicates that a disease of the ear (Diagnostic Code 6299) is rated under the criteria for peripheral vestibular disorders (Diagnostic Code 6204).

Diagnostic Code 6204 provides that for peripheral vestibular disorder, a 10 percent rating is warranted for occasional dizziness.  A 30 percent rating is warranted for dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.  

The Board finds that for the entire period of appeal, the record demonstrates the requisite manifestations for a ratings of 10 percent for the benign positional vertigo under Diagnostic Codes 6299-6204.  

In a May 2009 VA examination, the Veteran reported that he woke up one morning in 1998 feeling dizzy.  He sat down for a while and the dizziness went away.  He indicated that he continued to get "on and off slight dizziness" as often as once per week, which lasted momentarily and went away without treatment.

In a May 2011 VA examination, the Veteran reported having vertigo, or dizziness, particularly on waking up in the morning, which occurred approximately 2-3 times per month.  He denied having ear pain, infection, discharge, or itching.  On physical examination, both ears appeared to be normal, and there was no evidence of any infection.  The examiner diagnosed benign positional vertigo without evidence of labyrinthitis.  In a May 2011 VA headaches examination, the examiner opined that the Veteran's benign proximal vertigo was mild.

The evidence shows that a 10 percent rating is warranted for occasional dizziness.  The Board equates the Veteran's reports of dizziness to "occasional," and notes that the Veteran described the dizziness as "slight" in May 2009, and that the May 2011 VA examiner specifically found that the Veteran's vertigo was mild.  The Board also notes that in a June 2011 SOC, the RO appeared to grant a 10 percent rating; however, it does not appear that any such rating has been implemented.  A higher 30 percent rating is not warranted because the Veteran has not reported, nor was he ever found to have, the symptom of staggering.   

The Board has also considered whether separate or increased rating may be assigned under other diagnostic codes, and notes that the Veteran is already service-connected for tinnitus.  There are no other diagnostic codes that warrant application.  To that end, there is no probative medical evidence or lay allegation of symptoms other than those attributed to benign proximal vertigo and tinnitus.

VI.  Erectile Dysfunction

The Veteran's erectile dysfunction is rated under Diagnostic Code 7522.  Erectile dysfunction is not specifically listed in the rating schedule.  The most closely aligned rating criteria for the disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  For a compensable rating to be assigned for erectile dysfunction, the medical evidence must confirm deformity of the penis with loss of erectile power.

Here, the Veteran has not contended and the evidence does not suggest that the Veteran has any deformity of the penis as part of his erectile dysfunction.  

In a May 2009 VA examination, the Veteran reported that he had family problems and other psychological reasons for erectile dysfunction.  He indicated that he could occasionally get an erection, but very often could not.  The examiner opined that the Veteran's erectile dysfunction was more likely than not psychogenic in origin, as there was no evidence of any organic cause.  The examiner specified there was no evidence of renal dysfunction (no lethargy, weakness, anorexia, or weight change), no urinary symptoms, no incontinency, and  no evidence of malignancy or other diseases of the urinary tract.  In addition, there were no lesions on the penis, masses on the testes, or evidence of testicular atrophy.  

In an April 2011 VA examination, the Veteran reported that his problem was not erectile dysfunction per se, but actually was premature ejaculation.  His other symptoms include mild urinary symptoms of nocturia about twice per night and frequency of every two hours.  There was no incontinence.

Neither VA examiner found that the Veteran had any deformity of the penis.  Moreover, it is unclear whether erectile dysfunction is the proper diagnosis.  
However, even assuming that erectile dysfunction is the correct diagnosis, the criteria of Diagnostic Code 7522 specifically call for a 20 percent rating only where loss of erectile power and deformity of the penis are both present.  Where, as here, multiple requirements are cited for a specified rating, and these are joined with the conjunctive "and", the Board concludes that all such requirements must be met in order for the specified rating to be granted.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Dorland's Illustrated Medical Dictionary defines deformity as "distortion of any part or general disfigurement of the body; malformation."  Dorland's Illustrated Medical Dictionary, 30th Ed. 481 (2003).  The definition makes no mention of the function of the part in question, but only with its appearance.  Furthermore, interpreting "deformity" as used at Diagnostic Code 7522 to include loss of function would have the absurd result of having a diagnostic code that allowed for a rating for loss of function with loss of erectile power.  In short, such a definition would render part of the Diagnostic Code superfluous.  See Merriam-Webster's Collegiate Dictionary 507 (11th ed. 2003)(defining function as the action for which a person or thing is specially fitted or used or for which a thing exists: purpose) with 973 (defining power as ability to act of produce an effect).  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995); Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) (explaining that canons of construction require giving effect to the clear language of a statute and avoid rendering any portions meaningless or superfluous.).  As the Veteran does not have a penis deformity, entitlement to a compensable rating cannot be awarded. 

The Board further notes that the Veteran is receiving special monthly compensation under 38 C.F.R. § 3.350(a), pursuant to 38 U.S.C.A. § 1115(k), for the loss of use of a creative organ since May 20, 2006.  Thus, interpreting "deformity" to include loss of function would result in the Veteran being in receipt of both special monthly compensation under 38 C.F.R. § 3.350 and schedular compensation under that Code for the same symptom, loss of erectile power.  Such an award would be an obvious violation of 38 C.F.R. § 4.414.




VII.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including dizziness, and erectile dysfunction, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

An initial rating of 10 percent for benign proximal vertigo is granted.

An initial compensable rating for erectile dysfunction is denied.


REMAND

With regard to the increased rating for headaches, the Veteran was most recently examined by VA for his headache disability in May 2011, and there is evidence that the headaches have increased in severity since that time.  In the May 2011 VA examination, the Veteran reported having headaches approximately 3-4 times per week.  However, he was able to do his usual job as a police officer.  The examiner diagnosed stress-related headaches, mild to moderate degree.  The examiner also noted that there had been no prostrating episodes within the past 12 months.  However, in September 2014, the Veteran reported in a VA appointment that his migraines were worse, and that he had been unable to work for four days (due to the headaches and low back pain).  Thus, due to evidence of worsening symptomatology, the Board finds that a new VA headaches examination is necessary.

Concerning the claims for increased evaluations for the knees, back and neck, remand is also needed to afford the Veteran a new VA examination. Specifically, remand is needed for a new VA examination compliant with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court). In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Here, upon remand from the Board in July 2014, a VA examination was conducted in 2015. That VA examination included evaluations of the knees, back and neck; however, closer inspection of those examinations shows that they does not include all the required testing pursuant to § 4.59 and Correia. The examinations were conducted using 2015 version of the Disability Benefits Questionnaires (DBQs), which do not include any section for recording ranges of motion on active or passive testing and, while this version of the DBQ does include a question about weight-bearing, the question only asks about pain, not range of motion. Thus, the prior VA examination does not entirely conform to the Court's decision in Correia. As such, new VA examinations are needed.

With regard to the appeals for earlier effective dates for the award of service connection for radiculopathy of the left upper extremity, radiculopathy of the left lower extremity, and limitation of flexion of the bilateral knees, the Board finds the Veteran submitted timely notices of disagreement in June 2015.  Specifically, the rating decision was issued in May 2015, just shortly after the effective date of the revised regulations requiring a NOD to be on a standard form. See 38 C.F.R. § 20.201; 79 Fed. Reg. 57660  (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).  In July 2015 the Veteran obtained his current representative.  In August 2015, the AOJ notified the Veteran that he needed to use a form and enclosed a copy of the form in the letter.  A NOD form that was signed by the Veteran in June 2016 was received in August 2016.  A November 2016 letter from the AOJ indicated the NOD was not timely and suggested the Veteran could file a new claim.  The Veteran did so and further filed a motion of CUE.  Given the timing of the rating decision just after the change in regulations, the attempted NOD which would have been timely but was not on the correct form, the subsequent change in representative, the clear indication from the Veteran that he disagreed with the effective date, and reviewing the file in a liberal manner, the Board finds that the submission should be deemed timely.  To construe otherwise would raise serious due process issues, especially in light of the nonadversarial and pro-claimant VA claims adjudication system.  See Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Having found a timely NOD, the Board notes that a Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Furthermore, as noted in the Introduction, it appears the RO may have granted service connection for radiculopathy in the incorrect lower extremity in a March 2015 rating decision.  Any changes in light of this may impact the evaluations assigned.  Accordingly, the Board finds that the Veteran's claim for an increased rating is inextricably intertwined with the issue of CUE being referred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from December 2016 to present.  All records/responses received should be associated with the claims file.  
 
2.  After any records requested above have been obtained, schedule the Veteran for VA examinations to determine the current level of severity of the service-connected headaches.  The examiner must review the Veteran's claims file and explain the complete rationale for all opinions expressed and conclusions reached. 

In discussing the severity of the headaches, the examiner should discuss the Veteran's September 2014 report that his migraines were worse, and that he had been unable to work for four days (due to the headaches and low back pain).

3.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected knees, back and neck. 

 Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation. Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's knees, back and neck. 

 The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

 Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition. Also, describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups. 

 If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Adjudicate the issue of whether CUE was committed in the March 2015 rating decision, which appeared to grant service connection for radiculopathy of the left lower extremity instead of the right lower extremity.  

5.  Issue an SOC to the Veteran and his representative addressing the issues of earlier effective dates for the award of service connection for radiculopathy of the left upper extremity, radiculopathy of the left lower extremity, and limitation of flexion of the bilateral knees.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Appellant and his representative and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


